Citation Nr: 1423438	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-36 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969, and from February to April 1991. 

This matter is on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In February 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record. 

The Board issued a decision in January 2013 that denied entitlement to a rating in excess of 50 percent for PTSD.  The Veteran appealed the Board denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's January 2013 decision, and remanded the matter to the Board for action in compliance with the Joint Motion.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Subsequent to the issuance of the most recent Supplemental Statement of the Case (SSOC) pertaining to the PTSD issue (issued in February 2012), additional evidence consisting of VA psychiatric treatment records was associated with the VVA file in March 2014.  This pertinent evidence was not reviewed by the AOJ in conjunction with the issue on appeal, and AOJ consideration of the additional evidence was not waived by the Veteran.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2013).

Review of the claims folder reveals the Veteran has not been afforded a VA psychiatric examination since December 2011.  Because there may have been significant changes in the PTSD symptoms since the previous examination, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examination is needed.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).   Moreover, per the Joint Motion, more specific findings are to the Veteran's level of occupational and social impairment due to his PTSD are needed.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (noting the primary importance of finding particular listed symptoms or those of similar severity, frequency, and duration, in addition to consideration, if necessary, of whether the effects of those symptoms include a particular level of occupational and social impairment).

Prior to the examination, any ongoing medical records should be obtained.  In this regard, the Board notes that it appears that the most recent record of any psychiatric outpatient treatment that the Veteran has undergone is dated in February 2014.  See VBMS file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA clinical records pertaining to the Veteran's PTSD from February 2014 to the present.  Document the attempts to obtain such records.  All such available documents should be associated with the VBMS file.
 
2.  Then, the Veteran should be scheduled for a VA examination of his service-connected PTSD.  The VBMS file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All diagnostic testing and studies should be performed, and the examiner should review the results of that testing prior to completing the report. 

All signs and symptoms of the Veteran's PTSD should be reported in detail.  [In other words, any disabling manifestations specifically attributable to PTSD must be fully outlined and differentiated from symptoms caused by any nonservice-connected disorder.]  Also, the examiner is requested to use a multiaxial assessment, assign a Global Assessment of Functioning (GAF) score, explain what the assigned score represents in terms of the Veteran's psychological, social, and occupational functioning.  The examiner should provide the following opinions:

(a) Do the psychiatric symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood?

(b) Do the psychiatric symptoms cause total occupation and social impairment?

The examiner should also provide an opinion as to the effect that the service-connected PTSD has, if any, on the Veteran's occupational and social functioning.  Moreover, he/she should indicate whether the disability causes marked interference with employment, or the need for frequent periods of hospitalization or otherwise precludes the Veteran from engaging in substantially gainful employment. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Then, readjudicate the claim.  If this benefit is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a SSOC that addresses all evidence since issuance of the February 2012 SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



